UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November30, 2010 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period fromto Commission file number: 33-98682 American Commerce Solutions, Inc. (Exact name of small business issuer as specified in its charter) Delaware 05-0460102 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1400 Chamber Dr., Bartow, Florida 33830 (Address of principal executive offices) (863) 533-0326 (Issuer’s telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for at least the past 90days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES¨NO¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “accelerated filer, large accelerated filer and smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler o Acceleratedfiler o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes¨Nox There were 329,374,576 shares of the Registrant’s $0.002 par value common stock outstanding as of January 5, 2011. American Commerce Solutions, Inc. Contents INDEX Part I – Financial Information Item 1. Financial Statements 3 Consolidated Balance Sheets 3 Consolidated Statements of Operations 4 Consolidated Statement of Changes in Stockholders’ Equity 5 Consolidated Statements of Cash Flows 6 Notes to Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item4T. Controls and Procedures 15 Part II – Other Information Item 1. Legal Proceedings 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Reserved 16 Item 5. Other Information 16 Item 6. Exhibits 16 Signatures 17 2 PART I – FINANCIAL INFORMATION Item1.Consolidated Financial Statements American Commerce Solutions, Inc. and Subsidiaries Consolidated Balance Sheets November30, February28, (unaudited) (audited) Assets Current assets: Cash $ $ Accounts receivable, net of allowance of $0 and $3,500, respectively — Accounts receivable, factored Inventories Note receivable, related party, net of unamortized discount of $0 and $20,709, respectively Due from related party Other receivables Total current assets Property and equipment, net of accumulated depreciation of $2,201,868 and $2,197,381, respectively Prepaid loan costs paid with common stock Other assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Current portion of notes payable $ $ Current portion of notes payable, related party Accounts payable; including related party balances of $93,241 and $272,904, respectively Accrued expenses Accrued interest Deferred revenue — Total current liabilities Notes payable, net of current portion Due to stockholders Total Liabilities Stockholders’ equity: Preferred stock, total authorized 5,000,000 shares: Series A; cumulative and convertible; $0.001 par value; 600 shares authorized; 102 shares issued and outstanding; liquidating preference $376,125 — — Series B; cumulative and convertible; $0.001 par value; 3,950 shares authorized; 3,944 shares issued and outstanding; liquidating preference $3,944,617 3 3 Common stock; $0.002 par value; 350,000,000 shares authorized; 329,691,576 and 283,918,566 shares issued; 329,169,576 and 283,396,566 shares outstanding, respectively Additional paid-in capital Stock subscription receivable ) ) Treasury stock, at cost ) ) Accumulated deficit ) ) Total stockholders’ equity $ $ The accompanying notes are an integral part of the consolidated financial statements. 3 American Commerce Solutions, Inc. and Subsidiaries Consolidated Statements of Operations (unaudited) Three Months Ended November30, Nine Months Ended November30, Net sales $ Cost of goods sold Gross profit Selling, general and administrative expenses Loss from operations ) Other income (expense): Other — — ) Interest income Interest expense ) Total other (expense) Loss from continuing operations before income tax $ ) $ ) $ ) $ ) Income taxes — Loss from continuing operations $ ) $ ) $ ) $ ) Discontinued operations: Gain on sale of discontinued fiberglass division (net of tax) — — — Loss from operation of discontinued fiberglass division (net of tax) — — — ) — — — Net income (loss) available to common stockholders ) ) ) Net loss per common share from continuing operations $ ) $ ) $ ) $ ) Net income (loss) per common share from discontinued operations $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding The accompanying notes are an integral part of the consolidated financial statements 4 American Commerce Solutions, Inc. and Subsidiaries Consolidated Statements of Changes in Stockholders’ Equity Nine Months Ended November30, 2010 (unaudited) Common Stock PreferredStock Shares Amount Shares Amount Balance, February28, 2010 $ $
